DETAILED ACTION
Priority
	Applicants’ priority claim to International Application No. PCT/EP2018/069761, filed 07/20/2018, which claims priority to German Application No. DE10 2017 116 511.8, filed 07/21/2017, is acknowledged.

Information Disclosure Statement
The information disclosure statements submitted on 01/15/2020 and 03/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.  Please see attached initialed PTO-1449 forms.

Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the Response to Election/Restriction dated 05/18/2022, Applicants elected without traverse the claims of Group I (claims 1-16).  Claims 1-16 have been examined in this action and are rejected.  Claims 22-27 have been withdrawn from consideration.

Claim Objections
	The claims appear to be translated and contain extraneous language.
	Claims 1-16 contain the phrase “is thereby characterised in that”.  The Examiner suggests changing this phrase to “wherein” for clarity.
	Claim 1 contains the phrase “does not particularly indicate calcium-ion additives”.  The Examiner suggests changing this phrase to “does not contain calcium-ion additives” for clarity.
	Claim 3 contains the phrase “selected from the group comprising”.  This should be changed to “selected from the group consisting of” and the claim should end with “and combinations thereof” to conform to traditional Markush group practice.
	Claim 5 contains a Markush grouping with the last member preceded by “or”.  This should be changed to “and” to conform to traditional Markush group practice.  Claim 5 also contains the phrase “wherein in particular the selected halloysites”.  The Examiner suggests removing the words “in particular” from this phrase as it is extraneous language.
	Claim 6 ends with the word “accordingly”.  The Examiner suggests removing this word from the claim as it is extraneous language.
	Claim 8 contains the phrase “textile substrate indicates a density”.  The Examiner suggests amending this phrase to “textile substrate has a density” for clarity.
	Claim 10 contains the phrase “composite fibres indicate a composition of between 3% and 30% algae by volume”.  The Examiner suggests amending this phrase to “composite fibres comprise between 3% and 30% algae by volume” for clarity.
	Claim 16 contains the phrase “is thereby characterised in a halloysite content of”. The Examiner suggests amending this phrase to “comprises a halloysite content of” for clarity.    

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites that the “selected halloysites fulfill the regulatory purity requirements with regard to composition, the contents of accompanying minerals, and heavy metal contents”.  It is unclear from Applicants’ disclosure what “the regulatory purity requirements” are and how one could determine whether the halloysites full such requirements.  Is there a certain publication containing such regulatory purity requirements?  Appropriate clarification is requested. 
Claim 8 recites that the “textile substrate indicates a density between 30 g/m2 and 120 g/m2”.  It is unclear what is being included in the density amount – is the claim referring to the density of halloysite?  Appropriate clarification is requested. 
Claim 12 recites that the “binding agent comprises 90 % - 95 % by mass”.  It is unclear what material the binding agent comprises.  Appropriate clarification is requested. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-7, 9-11, and 13-16 are rejected under 35 U.S.C. 103 as being obvious over Branham (WO2012001543, cited in Applicants’ IDS dated 01/15/2020), further in view of Soheilmoghaddam et al. (Bionanocomposites of Regenerated Cellulose Reinforced with Halloysite Nanoclay and Graphene Nanoplatelets: Characterizations and Properties. In: Thakur, V., Thakur, M. (eds) Eco-friendly Polymer Nanocomposites. Advanced Structured Materials, Vol 75).  
Regarding claims 1, 2, 4, 6, 7, 9, 11, 13, 14, and 16, Branham teaches wound dressings such as nonwoven fabrics and webs comprising regenerated composite halloysite clay nanofibers and additives such as polyacrylates printed or bound thereon (see page 7, lines 17-23).  Branham teaches that their halloysite clay nanotubes have an average diameter of about 50 nanometers and lengths which range between about 500 to 2000 nm (see page 12, lines 1-3).  Branham further teaches that their webs can comprise halloysite clay nanofibers in about 30% and about 95% by weight relative to the total weight of their web (see page 3, lines 1-4).  The substrates in Branham are completely covered with halloysite (see pages 12-13).  Although Branham does not explicitly recite that their wound dressings do not include calcium ion additives, the overall teachings of Branham indicate that the calcium ions are not a component of their compositions.

Regarding the specific limitations of claim 3, Branham does not explicitly recite composite fibres comprising viscose, algae, milk protein fibres, or combinations thereof.
Regarding the specific limitations of claims 5 and 15, Branham does not explicitly recite Halloysite 7A, Halloysite 10A, or the pretreatment of halloysite to convert Halloysite 10A to Halloysite 7A.
Regarding the specific limitations of claim 10, Branham does not explicitly recite composite fibres comprising 3% and 30% algae by volume, up to 100% milk protein by volume, or a combination thereof.
	
Soheilmoghaddam et al. teach bionanocomposites comprising regenerated cellulose reinforced with halloysite nanoclay with enhanced mechanical properties which can be included in medical products (see page 316).  Soheilmoghaddam et al. teach that the cellulose in such bionanocomposites can be derived from algae (see page 297).  Soheilmoghaddam et al. further teach that hydrated mineral Halloysite 10A can be dehydrated to Halloysite 7A (see page 304).
	Based on the teachings of Soheilmoghaddam et al., it would have been within the ordinary level of skill in the art to include regenerated cellulose derived from algae in composite fibers comprising Halloysite 7A or Halloysite 10A to enhance the mechanical properties of the composite fibers, with a reasonable expectation that the composite fibers could be used as a constituent of medical products such as the wound dressings of Branham.

MPEP 2144.05 states that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Here, as noted above, Branham teaches that their halloysite clay nanotubes have an average diameter of about 50 nanometers and lengths which range between about 500 to 2000 nm.  Branham further teaches that their webs can comprise halloysite clay nanofibers in about 30% and about 95% by weight relative to the total weight of their web, which overlaps and/or encompasses the claimed ranges.  As such, based on the teachings of Branham and Soheilmoghaddam et al., it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to achieve, via routine experimentation and optimization, and absent evidence to the contrary, the claimed diameters and lengths of halloysite nanotubes, as well as the claimed amounts of algae and halloysite.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615